DETAILED ACTION
Status of the Claims
1.	Claims 1-2, 12 and 14 are pending.
Status of the Rejections
2.	Rejection of claims in view of Althaus et al. and Li et al. is being modified to address new limitation(s). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Althaus et al. (US 2006/0207891) in view of Seshimoto et al. (US 7,059480), Parthasarathy et al. (US 2010/0129878) and Marz et al. (Anal Bioanal Chem 2011, 2755-2761).

Claims 1.  Althaus et al. teach a microfluidic cartridge (microfluidic device; see Fig 1) for measuring target compound in a biological sample [0094] comprising: 
a collection zone (sample input 150), 
an isolation zone (enrichment module 156), 
a lysis zone (lysing module 160), 
a reagent mixing zone (mixing module 166), and 
a sensing zone (detection module 162) (see Fig 1 and [0092][0094]); 
wherein the microfluidic cartridge is configured so that a blood sample passes sequentially from one zone to another by capillary action and/or microfluidic pump (an actuator such as gas pressure is used to pump the sample from one module to the next; [0095]);
the sensing zone comprises an electrochemical sensing system (electrodes are present in the detection module for detection; [0097]).  
Althaus et al. teach the enrichment module received a biological sample and prepares an enriched sample having a greater concentration of the biological particles [0094] but do not teach the enrichment module is for isolating red blood cells and comprises a filtration system configured to separate red blood cells from plasma, and the filtration system comprising two stacked glass fiber sheets each incorporated with lectin.
	However, Seshimoto et al. teach continuation filtration system for filtering blood cells (col.3, ll.32-35 and col. 1, ll. 61-64) from plasma or serum samples, the filtration system is comprised of stack of glass fiber sheets incorporated with lectin (col. 5, ll. 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Seshimoto et al. teachings to modify the enrichment module of Althaus et al. to stack of glass fiber sheets such that enrichment module is configured of isolating RBC from biological sample such as blood sample to achieve blood-on-chip analysis device. 
Modify Althaus et al. teach lysing module releases intra-particle material from the biological particles i.e. RBC [0094] but do not explicitly teach a cell lysing agent comprises an ammonium salt.
	However, Parthasarathy et al. teach surfactants can be used for lysing cells to release nucleic acid using such as Tween 20 or quaternary ammonium salts [0099][0097]. Therefore, it would have been obvious to use lysing agents of Parthasarathy et al. to lyse the RBC cells of Althaus because they are routine and conventional agents known in the art. 
Modify Althaus et al. teach the reagent mixing module mixes the released intra-particle material with reagent material [0094] but do not teach the reagent comprises a mercaptopurine compound.
	However, Marz et al. teach lab-on-a chip device for determining enzymatic activity of thiopurine S-methyl transferase (TPMT) in lysed red blood cell by mixing the lysate with 6-mercapopurine compound to determine an optimum dosage that could be given to each patient and avoid serious toxicity with the mercaptopurine treatment (abstract and Sample Preparation section). 
	Therefore, it would have been obvious to one of ordinary skill in the art that the microfluidic device of Althaus could be configured to measure activity of TPMT in RBC by mixing with 6-mercaptopurine reagent as taught by Marz et al. in order to optimize dosage that could be given to leukemia patients and avoid serious toxicity with the mercaptopurine treatment.
	Althalus et al. does not explicitly teach the volume of each zone as recited in the claim, however Althalus et al. teach the device is microfluidic [0092], thus it is apparent the volume of each zone is in microliters. Althalus further teaches the detection zone has volume of 1 microliter to 100 microliters [0099], as to volume of each zone required by claim, a person of ordinary skill in the art would have been motivated to adjust the volume of each zone in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to volume of each zone recited in the claim. 
The preamble reciting “for measuring the activity of thiopurine S-methyltransferase (TPMT)” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 

Claim 12, Althaus et al. teach a series of micropumps that can drive blood when present in the strip or cartridge through the filtration system, the lysis zone, the reagent mixing zone and to the sensing zone (flow of sample/blood from the collection zone through filtration system to the sensing zone by gas pressure actuator [0095]).  
Claim 14. modify Althaus et al. in view of Seshimoto et al. teach using filter to separate erythrocytes from sample (col.3, ll.32-35 and col. 1, ll. 61-64) but do not teach explicitly teach a filter between the lysis zone and the reagent mixing zone to separate red blood cell lysate from intact white blood cells.  However, one of ordinary skill in the art if needed could place a filter along the channel of Althaus as needed to obtain an enrich sample. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Althaus, Seshimoto et al., Parthasarathy et al. and Marz and et al. as applied to claim 1 above, and further in view of Handique et al. (US 2013/0071851).
Claim 2. Modified Althaus et al. teach flow of sample/blood from the collection zone through filtration system to the sensing zone by gas pressure [0095] but do not teach it is driven by capillary forces. However, Handique et al. teach similar microfluidic device to Althaus et al.  for biological sample comprising sample input module, enrichment module, lysing module, mixing module and detection module (see Fig 3) and sample is passed through the modules by capillary action [0102]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Handique et al. teachings to modify the way sample moves through the device of Althaus et al. via capillary action as it was alternative to moving fluids through the actuator.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759